In re Holmes, John T.; Disciplinary Counsel LSBA; — Plaintiff(s); applying for joint petition for interim suspension.
ORDER
Considering the Joint Petition for Interim Suspension:
Pursuant to Article V, Section 5 of the Louisiana 1974 Constitution as well as the inherent powers of this Court to regulate the practice of law,
IT IS ORDERED that respondent, John T. Holmes, attorney at law, be immediately suspended from the practice of law in the State of Louisiana pursuant to Supreme Court Rule XIX, § 19. Said interim suspension is to remain in effect pending further orders of this court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX.
The Office of Disciplinary Counsel is directed to institute disciplinary proceedings pursuant to Louisiana Supreme Court Rule XIX, Section 11.
JOHNSON, J., not on panel.
/s/ Jeffrey P. Victory Supreme Court Justice